Citation Nr: 1518204	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the Veteran's death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946 and from November 1950 to May 1951.  He died in March 1979.  The appellant was the Veteran's surviving spouse.  This matter is before the Board on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center. 


FINDING OF FACT

In August 2014, VA received notification that the appellant had died in April 2014. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  The Board notes that the appellant's son has filed such a request and has initiated an appeal with the denial of that request.  Thus, the request remains pending awaiting the issuance of a statement of the case and is the subject of a separate Board remand.


ORDER

The appeal is dismissed. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


